Citation Nr: 1202639	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  06-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2007, the Veteran testified before a Decision Review Officer at a local hearing, as requested on his June 2006 VA Form 9.  A transcript of the hearing is associated with the claims file.  

In June 2009, the Board remanded the claims on appeal in order for additional evidentiary development to be conducted.  All requested development was completed and the appeal has been returned to the Board for adjudication. 


FINDINGS OF FACT

1.  The Veteran was not engaged in combat with the enemy during active military service, and his reported stressors do not involve fear of hostile military or terrorist activity.  

2.  The Veteran has not provided sufficient information regarding his claimed in-service stressors in order for U.S. Army and Joint Services Records Research Center (JSRRC) to research whether the claimed events actually occurred; nor has the Veteran otherwise provided credible supporting evidence that the claimed in-service stressors actually occurred.

3.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran has a current diagnosis of PTSD. 

4.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that depressive disorder, not otherwise specified, was incurred as a result of active military service.  

5.  The competent, credible, and probative evidence of record supports a finding that the Veteran's current bilateral hip and knee disabilities were incurred during active military service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Depressive disorder, not otherwise specified, was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  Bilateral hip and knee disabilities were incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2005 letter, sent prior to initial unfavorable AOJ decision issued in July 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Board notes that the Veteran was informed of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, in an August 2009 notice letter.  While this notice was provided after the unfavorable AOJ decision, the Board finds there has been no prejudice in this regard, as the RO re-adjudicated the claims on appeal in an October 2011 supplemental statement of the case (SSOC) after sufficient notice was provided.  As such, the Board finds that the Veteran has been provided all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment and personnel records have been obtained and considered.  The RO has also obtained all post-service VA and private treatment records identified by the Veteran and the record, including the Veteran's records from the Social Security Administration.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  

Additionally, the Veteran was provided with VA examinations in March 2011 in connection with the claims on appeal, and the RO obtained supplemental medical opinions in August, September, and October 2011.  There is no allegation or indication that the examinations were inadequate.   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II.  Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

PTSD

At the outset, the Board notes that, when the Veteran filed his claim seeking service connection, he specifically identified PTSD and bipolar disorder as disabilities for which he was seeking benefits.  See February 2005 VA Form 21-526.  In the decision herein, the Board will evaluate whether service connection is warranted for PTSD.  However, the Board finds that the Veteran's claim of service connection for bipolar disorder includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including but not limited to bipolar disorder, mood disorder, not otherwise specified, major depressive disorder, and depressive disorder, not otherwise specified.  See VA treatment records dated September 2003, September 2006, and February 2007; and March 2011 VA examination report.  As such, the issues on appeal have been re-characterized, as stated above, to include service connection for PTSD and all other currently diagnosed acquired psychiatric disorders reflected in the record.  

The Board will proceed to evaluate whether service connection is warranted for PTSD and any other acquired psychiatric disability other than PTSD.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

With respect to the claim for PTSD, the Veteran has not claimed that he was involved in combat, and there is no other indication of combat in the record.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (providing for relaxed evidentiary standards as to stressors where a veteran engaged in combat with the enemy).  Further, there is no indication that the Veteran was diagnosed with PTSD during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  Instead, the Veteran's DD Form 214, as well as his own report, indicate that he was a trainee in service and did not serve in an active combat zone.  See March 2011 VA mental disorders examination.  

VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the Veteran's service.  See id.  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  Indeed, the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The Veteran has reported two in-service incidents which he believes have resulted in PTSD.  These incidents include (1) handling wounded and dead soldiers who were being processed back into the state at Fort Campbell, Kentucky and (2) witnessing a fellow trainee fall to his death during a parachute jumping exercise.  

With respect to the first reported stressor, the Veteran has only stated that he was involved in processing wounded and dead soldiers returning to Fort Campbell in 1972.  He has not provided any specific information regarding how often he performed these duties or if his response to these duties involved intense fear, helplessness, or horror.  

With respect to the second reported stressor, the Veteran has stated that, in June 1972, he attended jump school at Fort Benning, Georgia, where he completed approximately 13 jumps.  He has asserted that, during one training session, one of the other trainees was injured or killed after the parachute and reserve chute did not open after he jumped out of a plane.  The Veteran has not provided the name of the person injured or killed during this incident, but he has stated that the person fell from the plane about 900 yards and hit the ground in front of him and others.  

As an initial matter, the Board notes that the Veteran's reported stressors do not involve fear of hostile military or terrorist activity and, thus, the liberalized evidentiary standard for in-service stressors, as set forth in 38 C.F.R. § 3.304(f), is not applicable in this case and will not be discussed herein.  

In addition, as noted, because the Veteran's reported stressors do not involve combat with the enemy, there must be independent credible evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran, supra; Dizoglio, supra.  

The RO has attempted to verify the Veteran's reported stressors through multiple avenues; however, verification was not feasible based on the information provided by the Veteran.  As indicated in the February 2010 memorandum associated with the record, the RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC), formerly the U.S. Armed Services Center for Unit Records Research (CURR), and the National Personnel Records Center (NPRC) to verify the Veteran's first reported stressor involving wounded and dead soldiers.  Morning reports for the Veteran's unit were researched but did not reveal any remarks on the reported incident.  Casualty data from the Department of Defense was also researched, which revealed nine soldiers who were killed, but there were no wounded soldiers from Kentucky.  However, because the Veteran did not provide any names, the JSRRC was unable to verify that the deceased soldiers were the ones mentioned by the Veteran.  

Likewise, as indicated in the September 2008 memorandum associated with the record, the RO contacted the JSRRC to verify the occurrence of the stressor involving the trainee who was wounded or killed during a parachuting training session.  The JSRRC contacted the Installation Safety Center Office at Fort Benning who reported that they do not maintain records on the Fort Benning Army Parachuting School as far back as 1972, but that those records were sent to the U.S. Army Safety Center at the Combat Readiness Center at Fort Rucker, AL.  The JSRRC then contacted the Army Safety Center at the Combat Readiness Center who reported that the June 1972 parachute training accident is considered a ground accident and they did not start to maintain ground accident records until 1973.  The JSRRC also stated that they were unable to locate any unit records from the Veteran's unit of assignment or their higher headquarters that would allow documentation of this stressor.  

Based on the foregoing attempts, the JSRRC determined that the Veteran has not provided sufficient information to allow verification or corroboration of his reported stressors.  See September 2008 and February 2010 Memorandums.  The Board notes that the Veteran has attempted to provide clarifying information regarding his stressors; however, the information provided is insufficient to allow verification through multiple channels.  

While the JSRRC is unable to verify the Veteran's claimed stressors, the Veteran was informed that he could submit other additional evidence, including buddy statements, showing the stressful events actually occurred.  See July 2008 letter from the RO.  However, the Veteran has not provided any evidence other than his own statements that show he participated in handling wounded or dead soldiers at Fort Campbell or witnessed the injury or death of a fellow trainee during at parachuting accident at Fort Benning.  

As a result, the Board concludes that the Veteran has not provided any stressors that can be verified by the service department or provided any credible supporting evidence showing that his claimed stressors actually occurred.  The Board must note the Veteran's credibility to report these incidents is not being questioned in making this determination; however, as noted, the Veteran's testimony, alone, cannot establish the occurrence of a non-combat stressor.  See Dizoglio, supra.  Nevertheless, the only evidence of record which indicates that the Veteran's claimed stressors consists of the Veteran's statements regarding the stressful events.  As such, the Board finds the Veteran has not provided credible evidence of an in-service stressor upon which a valid diagnosis of PTSD may be based.  

In this context, the Board notes that the evidentiary record does not contain a competent, credible, and probative diagnosis of PTSD.  The VA outpatient treatment records contain a diagnosis of PTSD by history; however, as indicated by the actual diagnosis provided, it appears that these assessments were rendered based upon the Veteran's report of being diagnosed with PTSD at a previous time.  See VA treatment records dated February and May 2007; see also September 2006 private consultative examination report.  Indeed, the VA treatment records do not contain a diagnosis of PTSD that was rendered contemporaneously with a mental status or psychiatric evaluation.  In addition, the Board notes that the VA treatment records do not identify what stressors and current symptoms support the diagnosis of PTSD.  As such, the Board finds that the diagnoses of "PTSD by history" contained in the VA treatment records are not considered competent, as they do not conform to the DSM-IV.  See 38 C.F.R. § 4.125(a).  

To that end, the Board notes that the Veteran was afforded a VA examination in March 2011 to determine if he has a current psychiatric disability, to include PTSD, that is related to his military service.  At the examination, the Veteran reported that he could not recall any incident that caused emotional distress during service; instead, he reported that his symptoms had their onset when he was 12 or 13 years old.  The Veteran also reported that he did not use a weapon against the enemy or handle or see dead bodies, but he did report that he feared for his life during his parachute jumps.  In addition to interviewing the Veteran, the VA examiner reviewed the claims file and noted the various mental health diagnoses reflected in the record.  Nevertheless, after conducting a complete examination, the VA examiner determined that the Veteran does not meet the DSM-IV criteria for PTSD, noting that, while the Veteran described a full range of PTSD symptoms, he does not have any symptoms of re-experiencing the traumatic event reported.  The VA examiner also noted that the Veteran did not report any significant trauma while serving in the military.  

In determining whether the Veteran has a current diagnosis of PTSD, the Board places significant probative value on the March 2011 VA examination, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a comprehensive mental status examination consistent with DSM-IV.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner identified the specific criteria the Veteran did not meet in order to support a diagnosis of PTSD under the DSM-IV.  Therefore, the Board finds that the March 2011 VA examination was adequate for evaluation purposes and considers the examination to be the most competent, credible, and probative evidence of record with respect to the Veteran's current diagnoses.  

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the competent, credible, and probative evidence of record is against a finding that the Veteran has a current diagnosis of PTSD and, thus, his claim for that benefit must be denied.  There is no reasonable doubt to be resolved in this regard.  See Gilbert, supra.  

Acquired psychiatric disorder other than PTSD

As noted above, VA outpatient treatment records reflect that the Veteran has been variously diagnosed with bipolar disorder, mood disorder, not otherwise specified, major depressive disorder, and adjustment disorder with depressed mood.  See VA treatment records dated March 2000, September 2003, September 2006, and February 2007.  However, as also noted above, the Board considers the March 2011 VA examination to be the most competent, credible, and probative evidence of record with respect to the Veteran's current mental disorder.  Indeed, while the VA treatment records contain various mental health diagnoses, it does not appear that any of the diagnoses were rendered in conjunction with a comprehensive mental status examination and there is no indication as to what symptoms and criteria were used to determine each diagnosis.  On the other hand, the March 2011 VA examiner rendered a diagnosis of depressive disorder after reporting all of his findings following mental status examination that conformed to the DSM-IV.  Therefore, the Board finds the diagnosis of depressive disorder, not otherwise specified, is the most competent, credible, and probative diagnosis of record.  

Next, the Board must determine if the Veteran's depressive disorder is related to his military service.  

The service treatment records (STRs) do not contain any treatment or findings related to depression or any other psychiatric symptoms during service.  However, the Veteran reported having nervous trouble at his December 1972 separation examination.  

The Veteran has asserted that he received treatment for a nervous condition in 1974 from a Dr. G.G. at the University of Tennessee Medical Center.  See March 2000 statement from the Veteran.  The RO attempted to obtain the records identified by the Veteran but the Medical Center responded that they do not maintain records that far back in time.  See October 2008 response from the University of Tennessee Medical Center.  While there is no medical evidence documenting treatment received for a nervous condition in 1974, the Board notes that the Veteran is competent to report symptoms and events that are within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, there is competent lay evidence of treatment for a nervous disorder during the Veteran's first post-service year in 1974.  

The evidence does not show, nor does the Veteran report, that he sought treatment for mental health symptoms again until January 1992, when he presented for inpatient treatment complaining of being depressed, withdrawn, and suicidal.  However, the Veteran reported a previous history of suicide attempts, as well as a long history of alcohol and drug abuse, although he reported having no previous inpatient or outpatient psychiatric treatment.  He was admitted with a diagnosis of adjustment disorder, with mixed emotional features, as well as alcohol and polysubstance abuse.  He was discharged with a diagnosis of alcohol, cannabis, and cocaine abuse.  See January 1992 treatment record from Lakeshore Mental Health Institute.  

The post-service treatment records show the Veteran has received repeated inpatient and outpatient treatment for substance abuse.  The evidence also shows that, beginning in 1992, he continued to seek treatment for a myriad of symptoms, including depression, anxiety, restlessness, irritability, insomnia, and occasional suicidal ideation.  See VA treatment record dated from 1992 to 2008.  As noted, the Veteran was variously diagnosed as bipolar disorder, mood disorder, not otherwise specified, major depressive disorder, and adjustment disorder with depressed mood.  See Id.  However, as also noted, the most competent, credible, and probative evidence of record reflects that the Veteran's current diagnosis is depressive disorder, not otherwise specified.  

As to the etiology of the Veteran's depressive disorder, the March 2011 VA examiner provided three separate opinions.  In March 2011, the examiner opined that the Veteran's depressive disorder is less likely than not related to his military service, noting that the disability may have been present prior to service as a result of the Veteran's childhood experiences, although it remained unclear.  In August 2011, the VA examiner noted that exactly what caused the Veteran's depression is unknown at this time but that it probably began in childhood.  The VA examiner further stated that the Veteran's depression may have been exacerbated by service but it remains unclear exactly how and that he could not state with certainty that exacerbation in service did not occur.  Nevertheless, the VA examiner stated that it appears the Veteran's mental disorder is less likely than not a result of military service.  

However, in September 2011, the VA examiner stated that it is quite possible that the Veteran's military service exacerbated symptoms of depression and, thus, it is as least as likely as not that the Veteran's depressive disorder was caused by or is a result of his military service based upon the information provided in the original examination report.  

While the March 2011 VA examiner has provided conflicting opinions regarding whether the Veteran's current depressive disorder is likely related to his military service, the Board finds that the medical opinions, as a whole, are competent, credible, and probative as to the likely etiology of the Veteran's depressive disorder.  In this regard, the VA examiner noted on more than one occasion that the Veteran's depression probably pre-existed service and may have been exacerbated or aggravated by military service and, as a result, ultimately determined that it is at least as likely as not that the Veteran's depression was caused by or a result of his military service.  

In evaluating the ultimate merit of this claim, the Board finds particularly probative that the Veteran complained of nervous trouble at separation from service and received treatment for a nervous disorder during his first post-service year.  

In this context, the Board notes that VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2011).  

While it is not clear if the Veteran was suffering from a psychosis at separation from service or during his first post-service year, the Board finds probative that the Veteran presented symptoms of a psychiatric disorder at separation from service and received treatment for a nervous disorder during the year following separation from service.  The Board also finds probative that there is evidence showing continued treatment for a myriad of symptoms, including depression, anxiety, restlessness, irritability, insomnia, and occasional suicidal ideation following service.  See VA outpatient treatment records dated from 1992 to 2008.  

After carefully reviewing the evidence of record, the Board finds that the competent, credible, and probative evidence of record, inclusive of the service treatment records, post-service treatment records, and the VA opinions provided in March, August, and September 2011, raises a reasonable doubt as to whether the Veteran's current depressive disorder is related to his military service.  As noted, there is competent evidence of symptomatology at separation from service, competent evidence of continued symptomatology following service, and a medical opinion of record which relates the Veteran's current depressive disorder to his military service.  In addition, while there is evidence that suggests the Veteran's depression pre-existed service, there is also medical evidence of record which states that it is possible that the Veteran's military service exacerbated his symptoms of depression.  

Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current depressive disorder is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case, given the service and post-service treatment records, as well as the medical opinions of record.  Therefore, without finding error in the previous action taken by the RO, the Board concludes that service connection for depressive disorder, not otherwise specified, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Hip and Knee disabilities

The Veteran has asserted that service connection is warranted for bilateral hip and knee disabilities, as they are related to the parachute training jumps he performed during service.  As noted above, the Veteran has stated that, in June 1972, he attended jump school at Fort Benning, Georgia, where he completed approximately 13 jumps.  

The Veteran's service personnel records corroborate the Veteran's report of participating in parachute jumps during service, as they reflect that he attended airborne school at Fort Benning and received the parachute badge.  See DD Form 214 and service personnel records.  Therefore, there is competent and credible evidence of an in-service event.  

The service treatment records (STRs) do not contain any treatment or findings related to a bilateral knee or hip disability.  However, at his December 1972 separation examination, the Veteran reported that he had a trick or locked knee and swollen and painful joints, although clinical evaluation of his lower extremities was normal.  

The Veteran has not submitted any post-service medical evidence that shows continued knee and hip pain or problems following service; however, the Veteran testified that, since service, his knees and hips have come out of place, which never happened before service, and that he sought treatment for hip and knee problems within six months of service.  See November 2007 DRO hearing transcript.  The Veteran's report of knee and hip problems since service is considered competent evidence of continuity of symptomatology following service.  See Layno, supra.  

The first post-service medical evidence of hip and knee problems is dated in September 2006 when the Veteran complained of bilateral popping and pain in his bilateral hips and knees.  On objective examination, the Veteran was able to demonstrate flexion to 130 degrees in the knees and 120 degrees in the hips.  The assessment was musculoskeletal disease manifested by complaints involving the hips, knees, and other joints.  See September 2006 private consultative examination.  The Veteran has also variously reported experiencing knee and hip pain and arthralgias.  See VA outpatient treatment records November and December 2007 and February and May 2008.  He was diagnosed with osteoarthritis of the hips in May 2008.  See May 2008 VA outpatient treatment record.  

In March 2011, the Veteran was afforded a VA examination to determine if his current bilateral hip and knee disabilities are related to his military service.  At that time, the Veteran reported that his initial symptoms of bilateral hip and knee pain began in the mid to late 1970s and that he experienced pain and loss of mobility in his hips and knees after discharge from service.  Objective examination revealed decreased range of motion in the bilateral hips and knees, with objective evidence of painful motion.  There was also evidence of instability affecting the bilateral hips and right knee, but no instability in the left knee.  X-rays revealed mild degenerative changes in both hips with a small bony density at the upper edge of the left acetabulum, which was determined to most likely be an old chronically detached osteophyte or sesamoid bone.  X-rays of the bilateral knees were normal.  

After reviewing the claims file, interviewing the Veteran, and conducting an examination, the VA examiner rendered a diagnosis of mild instability affecting the bilateral knees with normal radiographic findings and mild degenerative joint disease of the bilateral hips.  

As to the etiology of the Veteran's bilateral hip disability, the VA examiner stated that it is more likely than not that the findings in the left hip X-ray represent the effects of trauma from the Veteran's military service and, therefore, it is more likely that not that the bilateral DJD shown in the bilateral hips represent sequella of the service-related hip injury.  

As to the etiology of the Veteran's bilateral knee disability, the VA examiner stated that, while the knees demonstrate no obvious radiographic abnormalities, the Veteran's loss of knee function and decreased active range of motion indicate that it is more likely than not that these findings represent the effects of a service-connected injury.  

In rendering both opinions, the VA examiner noted that, while there is no documentation of radiographic evidence of arthritis in the hips and knees within one year of the Veteran's separation from service, the Veteran's reported history, complaints, symptoms and signs point to service-connected injures of the knees and hips, noting that the hip and knee disabilities are more likely than not attributable to the parachute jumps performed in service.  

In September 2011, the RO obtained an addendum from the March 2011 VA examiner which states that his conclusion was based on the fact that, by history, the Veteran had increasing complaints and that he has a history of being involved with multiple jumps in service.  The VA examiner stated that these facts make it a reasonable assumption that the Veteran's injures could have, indeed, resulted during service which would later manifest itself as a degenerative process.  In making this determination, the VA examiner noted that the STRs do not show any complaints, treatment, or diagnosed bilateral knee or hips disabilities during service.  However, the examiner stated that this is not surprising given the young age group in which the Veteran performed the parachute jumps, also noting that this is associated with large amounts of adrenaline from parachuting and, thus, it is not surprising that any symptoms that seemed very minor at the time would go unsupported.  The VA examiner noted that there is no way to conclusively and objectively prove that the Veteran's bilateral hip and knee disabilities are related to military service; however, his history in service would made him a likely candidate for degenerative changes as compared to the non-parachuting population.  

In October 2011, the RO obtained a second addendum wherein the VA examiner stated that, because examination did not reveal instability of the left knee, the diagnosis appropriate for the left knee would be arthralgia, which is a painful joint.  The VA examiner noted that, while there is no obvious instability, as compared to the right knee, this findings still represents a painful knee which can be attributed to the Veteran's military experience.  

In evaluating the ultimate merit of this claim, the Board places significant probative value on the October 2011 VA examination undertaken to address the issues on appeal and the subsequent medical opinions provided by the VA examiner.  The Board finds that the October 2011 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In addition, the VA examiner provided medical opinions that are based upon the evidence of record and supported by a complete rationale.  Indeed, the VA examiner's opinion is supported by the other evidence of record, inclusive of the Veteran's service record, which show that he was involved in parachute jumps during service and complained of knee and joint problems at separation from service.  Moreover, the Board notes that there is no opposing medical evidence or opinion of record which suggests that the Veteran's current bilateral hip and knee disabilities are related to a pre or post-service event or injury.  Therefore, the Board finds the October 2009 VA opinion to be of significant probative value with respect to the issue of whether the Veteran's current bilateral hips and knee disabilities are related to military service.  

In sum, the evidentiary record contains evidence of a current bilateral knee disability manifested by decreased, painful range of motion and function.  See March 2011 VA examination report.  The Veteran also has a current diagnosis of mild degenerative joint disease affecting the bilateral hips.  See Id.  In addition to the evidence of a current disability, there is also evidence showing that the Veteran participated in parachute jumps during service, which is competent evidence of an in-service event to which the current bilateral hip and knee disabilities may be related.  Finally, there is a competent, credible, and probative medical opinion of record which relates the Veteran's current bilateral hip and knee disabilities to his military service, including specifically the parachute jumps performed in service.  Therefore, based on the foregoing, the Board finds the preponderance of the evidence supports the grant of service connection for bilateral hip and knee disabilities.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for depressive disorder, not otherwise specified, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to service connection for a bilateral hip disability is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to service connection for a bilateral knee disability is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


